Exhibit 99.1 INNOTRAC CORPORATION Condensed Statements of Operations (in thousands, except per share amounts) Three Months Ended March 31, (Unaudited) Service revenue $ $ Freight revenue Total revenue Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating loss ) ) Interest expense 46 39 Total other expense 46 39 Loss before income taxes ) ) Income tax - - Net loss $ ) $ ) Lossper share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted INNOTRAC CORPORATION Condensed Balance Sheets (in thousands) March 31, 2011 December 31, 2010 ASSETS (Unaudited) Current Assets: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of$139 at March 31, 2011 and $242 at December 31, 2010) Inventory Prepaid expenses and other Total current assets Property and equipment, net Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Line of credit - - Accrued expenses and other Total current liabilities Noncurrent Liabilities: Other non-current liabilities Total noncurrent liabilities Total shareholders' equity Total liabilities and shareholders' equity $ $ INNOTRAC CORPORATION Condensed Statements of Cash Flows (in thousands) Three Months Ended March 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to net loss: Depreciation and amortization Provision for bad debts 22 ) (Gain) loss on disposal of fixed assets - 1 Stock compensation expense-stock options 1 (5 ) Stock compensation expense-restricted stock ) 19 Decrease in other long-term assets 19 12 Increase in other long-term liabilities Changes in working capital: Accounts receivable, gross ) Inventory ) Prepaid assets and other ) Accounts payable, accrued expenses and other ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Net change in noncurrent assets and liabilities (6
